Citation Nr: 1512765	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with spinal stenosis of the lumbar spine, evaluated as 10 percent disabling prior to October 20, 2009, 20 percent disabling from October 1, 2010 to April 7, 2014, and 40 disabling beginning April 7, 2014.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1975 to April 1977.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case has since been transferred to the RO in Nashville, Tennessee.

During the pendency of this appeal, in a January 2010 Decision Review Officer decision, the RO granted a temporary 100 percent evaluation for surgical or other treatment necessitating convalescence for the service-connected lumbar spine disability, effective October 20, 2009.  Following proposed rating actions, in a July 2010 rating decision, the RO decreased the evaluation for the lumbar spine disability to 20 percent, effective October 1, 2010.  In a subsequent October 2014 rating decision, the RO increased the evaluation for the lumbar spine disability to 40 percent, effective April 7, 2014.  Since the RO did not assign the maximum disability ratings possible (aside from the temporary 100 percent evaluation), the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In April 2010, the RO issued a supplemental statement of the case as to the issue of entitlement to an extension of the temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  However, the Board notes that no notice of disagreement was filed with regard to an April 2010 rating decision denying an extension of the temporary total evaluation.  Furthermore, neither the Veteran nor his representative indicated at the July 2011 hearing before the undersigned that they were pursuing an appeal of this issue.  Therefore, the issue of an extension of the temporary total evaluation is not before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In July 2011, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcipt has been associated with the claims folder.

This claim was remanded by the Board in November 2013.  The case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains Social Security Administration (SSA) medical records and VA treatment records dated from October 2011 to October 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in December 2014.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the period prior to October 20, 2009, the Veteran's degenerative disc disease with spinal stenosis of the lumbar spine was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

2.  For the period from October 1, 2010 to April 7, 2014, the Veteran's degenerative disc disease with spinal stenosis of the lumbar spine was not manifested by forward thoracolumbar flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; neurological abnormalities; or incapacitating episodes having a total duration  of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  For the period beginning April 7, 2014, the Veteran's degenerative disc disease with spinal stenosis of the lumbar spine has been manifested by forward flexion of no more than 30 degrees, with evidence of painful motion.  There is no evidence of favorable or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to October 20, 2009, the criteria for an increased rating higher than 10 percent for the Veteran's degenerative disc disease with spinal stenosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).  

2.  For the period from October 1, 2010 to April 7, 2014, the criteria for an increased rating higher than 20 percent for the Veteran's degenerative disc disease with spinal stenosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).  

3.  For the period beginning April 7, 2014, the criteria for an increased rating higher than 40 percent for the Veteran's degenerative disc disease with spinal stenosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in November 2013 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain all outstanding VA treatment records and all SSA records concerning the Veteran.  The Board also instructed the AOJ to schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his lumbar spine disability.  The AOJ obtained outstanding VA treatment records and the Veteran's SSA records.  In April 2014, the Veteran was afforded a VA spine examination.  The AOJ readjudicated the Veteran's claim in an October 2014 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in February 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  



      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in March 2009, March 2010, and April 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Furthermore, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his degenerative disc disease with spinal stenosis of the lumbar spine.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

IV.  Factual Background

Historically, a September 1977 rating decision granted service connection for low back pain, and assigned a noncompensable rating, effective April 14, 1977.  In February 2009, the Veteran filed a claim for an increased rating for his service-connected back disability.  An April 2009 rating decision increased the evaluation for degenerative disc disease with spinal stenosis of the lumbar spine to 10 percent, effective February 11, 2009, the date of the Veteran's claim for an increased rating.  The Veteran disagreed with this rating.  In a January 2010 Decision Review Officer decision, the RO granted a temporary 100 percent evaluation for surgical or other treatment necessitating convalescence for the service-connected lumbar spine disability, effective October 20, 2009.  Following proposed rating actions, in a July 2010 rating decision, the RO decreased the evaluation for the lumbar spine disability to 20 percent, effective October 1, 2010.  In a subsequent October 2014 rating decision, the RO increased the evaluation for the lumbar spine disability to 40 percent, effective April 7, 2014.  

The Veteran seeks higher evaluations for his degenerative disc disease with spinal stenosis of the lumbar spine, evaluated as 10 percent disabling prior to October 20, 2009; 20 percent disabling from October 1, 2010 to April 7, 2014; and 40 disabling beginning April 7, 2014.  He contends that his symptomatology is more severe than reflected by the criteria associated with his assigned disability ratings.  

VA treatment records revealed that the Veteran was followed for his chronic low back pain.  In a September 2008 submission, the Veteran's primary care doctor noted that the Veteran was treated for a back condition and employment may be difficult, if not impossible.  The Veteran reported a history of back surgery in 2000 due to several ruptured discs and some partially ruptured discs.  He indicated that he now had chronic low back pain which was treated with medication.  X-ray imaging of the lumbar spine in September 2008 showed multi-level degenerative disc disease.  Magnetic resonance imaging (MRI) of the lumbar spine in December 2008 noted spinal stenosis at L3-L4 and degenerative disc disease at L4-L5.  In January 2009, the Veteran's motor strength in his lower extremities was 5/5.

On VA examination in March 2009, the Veteran reported continued low back pain.  He reported surgery on his back in 2000, with good relief of symptoms.  However, he indicated that he has had progressive low back pain radiating to the right hip in the past two years.  The Veteran described his pain level as 2-8/10.  He denied any bowel or bladder involvement.  The Veteran walked without assistance.  There was no urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, or weakness.  There was unsteadiness, fatigue, decreased motion, stiffness, spasms, and pain.  There were flare-ups of moderate severity that occurred every two to three weeks and lasted for one to two days.  There were 12 incapacitating episodes in the past year lasting one to three days due to intervertebral disc syndrome.  The Veteran was able to walk more than 1/4 mile, but less than one mile.

On examination, his posture and gait were normal.  There was no ankylosis.  There was pain with motion on the right.  There was no spasm, atrophy, guarding, tenderness, or weakness severe enough to cause an abnormal gait or abnormal spinal contour.  Muscle strength was 5/5.  Muscle tone was normal and there was no atrophy.  Sensory examination was within normal limits.  Deep tendon reflexes were 2+.  However, knee jerk and ankle jerk were absent.  Flexion was to 70 degrees; extension was to 20 degrees; and right and left lateral flexion and rotation were to 30 degrees.  There was objective evidence of pain following repetitive motion.  There were additional limitations after three repetitions of range of motion.  Following three repetititions, flexion was to 67 degrees; extension was to 18 degrees; and right and left lateral flexion and rotation was to 28 degrees.  Lasegue's sign was positive on the right.  There was a 5.0 by .3 centimeter surgical scar on the lumbarsacral spine, which was non-tender and non-adherent.  The Veteran was not currently employed.  He reported that he had been unemployed for the past two to five years due to substance abuse.  The diagnoses were degenerative disc disease of the lumbosacral spine, spinal stenosis, status post lumbar-sacral disc surgery in 2000, and chronic lumbago.

In a VA treatment record dated in April 2009, the Veteran complained of low back pain radiating to his right upper leg.  He reported occasional bouts of numbness and tingling in his right thigh.  He described the pain as 3 out of 10.  He reported that lifting, bending, walking, and sitting made his pain worse.  The straight leg raise test was positive on the right.  Reflexes and muscle strength in the Veteran's lower extremities were normal.  The Veteran was prescribed tramadol for back pain.  In June 2009, the Veteran reported a history of low back pain.  He noted back surgery in 2000, which relieved his pain for two years.  He indicated that the pain returned gradually.  He described low back pain radiating down both legs posteriorly to his knees.  He reported numbness along the same distribution.  He denied bowel or bladder dysfunction.  He indicated that pain was worsened by walking, bending forward, and walking up stairs.  On examination, forward bending was painful.  The lower back revealed a well-healed midline scar.  Palpation did not reveal any trigger points.  An MRI showed spinal stenosis and degenerative disc disease.  The Veteran received an epidural steroid injection.  

VA and private treatment records showed that the Veteran was hospitalized for lumbar spine fusion and decompression surgery from October 2009 through January 2010.  A November 2009 VA treatment record noted follow up for the Veteran's lumbar surgery in October 2009.  It was noted that the Veteran had some stiffness post-op, but was doing okay overall.  During this time, the Veteran was using a walker and attending physical therapy for a slow but steady rehabilitation.

A January 2010 rating decision assigned a temporary evaluation of 100 percent effective October 20, 2009, based on surgical or other treatment necessitating convalescence.

In a February 2010 VA treatment record, the Veteran returned three months post-spine surgery fusion/decompression.  His wounds were healed and his pain had decreased.  His lower extremities were within normal limits neurologically.  X-ray imaging showed a stable fusion at L3-L5.  The diagnosis was spinal stenosis/neck pain with headaches.

On VA examination in March 2010, there was no history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was also no history of fatigue, weakness, or spasms.  There was a history of decreased motion, stiffness, and constant moderate lumbosacral pain.  There was no radiation of pain.  The Veteran reported moderate flare-ups every two to three weeks lasting three to seven days.  Precipitating factors for flare-ups included any bending or lifting, and sitting in one position for too long.  The Veteran reported that flare-ups impaired his mobility.  He noted that during flare-ups, he required assistance with bathing and lower body dressing.  There were no incapacitating episodes and the Veteran did not use any devices for ambulation.  The Veteran reported that he was unable to walk more than a few yards.

On examination, the Veteran's posture was stooped and his gait was normal.  There was no ankylosis.  There was pain with motion.  There was no spasm, atrophy, guarding, tenderness, or weakness.  Muscle strength was 5/5.  Muscle tone was normal and there was no atrophy.  Sensation was within normal limits.  Deep tendon reflexes were 2+.  Flexion was to 55 degrees; extension was to 0 degrees; and right and left lateral flexion and rotation were to 15 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation following three repetitions of range of motion.  The Veteran reported that he retired in 2005 due to his back disability.  The diagnosis was degenerative disc disease of the L-S spine, status post decompression and corpectomy in October 2009.

A July 2010 Decision Review Officer decision decreased the Veteran's service-connected lumbar spine disability to 20 percent disabling, effective October 1, 2010.

In the Veteran's July 2011 Videoconference Board hearing, he testified that he had almost daily flare-ups of back pain lasting from one hour to one day.  He indicated that he occasionally took narcotics for his back pain.  He described his pain level as 2-5/10.  He indicated that sometimes he spent four days in bed about every two to three months.  He indicated that he was receiving SSA disability for his back disability.  He indicated that he last worked in 2006.  He described fatigue and reported the use of a cane for four years.  He indicated that the back surgery helped a lot, but his back was worse since his last VA examination in March 2010.  He described increased difficulty with tasks.

In a VA treatment record dated in July 2011, the Veteran reported occasional low back pain.

On VA examination in April 2014, the examiner noted diagnoses of dengerative arthritis of the spine, intervertebral disc syndrome, and a spinal fusion.  The Veteran reported daily flare-ups of his lumbar spine disability secondary to activities of daily living.  He indicated that flare-ups lasted from 20 minutes to seven days.  Flexion was to 10 degrees; extension was to 5 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 5 degrees; and right and left lateral rotation were to 20 degrees.  All of these had pain at endpoint range of motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The Veteran had pain to palpation at L3-S1.  He did not have muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour.  

His muscle strength was 4/5.  He did not have muscle atrophy.  His deep tendon reflexes were absent on the knee and ankle.  He had decreased sensation in the thigh/knee and the lower leg/ankle.  Sensation was absent in his foot/toes.  The straight leg raise test was positive on the right.  He had radicular pain.  He had moderate constant pain in the bilateral lower extremities; severe intermittent pain in the bilateral lower extremities; and severe paresthesias and numbness in the bilateral lower extremities.  The nerve roots involved were L4/L5/S1/S2/S3 (sciatic nerve).  The severity of the bilateral lower extremity radiculopathy was moderate.  There was no ankylosis of the spine.  There were no other neurologic abnormalities.  The Veteran had IVDS of the thoracolumbar spine.  The examiner noted that the Veteran had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran reported constant use of a cane for ambulation.  The Veteran reported that he was unable to ride his motorcycle, garden, or mow the lawn.  The examiner found that the Veteran's lumbar spine disability impacted his ability to work.  The examiner found that the Veteran was incapable of performing sedentary or physical labor secondary to his limitations of loss of mobility and the inability to sit or stand in an employment situation due to his service-connected back disability.

A VA treatment record dated in May 2014 noted no new back pain and no muscle weakness.  An August 2014 treatment record noted chronic low back pain with significant degenerative joint disease of the lumbar spine with pain management of 30 milligrams of oxycodone five times per day.

V.  Analysis

      Prior to October 20, 2009

The Board finds that, for the period prior to October 20, 2009, the evidence showed that the Veteran's degenerative disc disease with spinal stenosis of the lumbar spine was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

For the period prior to October 20, 2009, regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 67 degrees.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the assigned 10 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the March 2009 examiner found that repetitive range of motion was possible with only an additional few degrees of limitation.  Therefore, the Veteran's functional loss is not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Specifically, the examiner found that the major functional impact of the Veteran's back disability was pain and limitation of motion.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experienced as a consequence of his degenerative disc disease with spinal stenosis of the lumbar spine.

In the March 2009 VA examination, the Veteran reported 12 incapacitating episodes in the past year.  However, this assertion was not supported by the evidence of record as there was no indication in his treatment records of prescription of bed rest for low back pain.  As there was no objective medical evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran did not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

      From October 1, 2010 to April 7, 2014

As for whether a higher rating is warranted under the criteria for orthopedic manifestations under the General Rating Formula, for the period from October 1, 2010 to April 7, 2014, considering pain and functional loss due to pain, flexion was at most limited to 55 degrees with objective evidence of pain.  See March 2010 VA examination.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The March 2010 VA examiner found that there was no additional loss of range of motion with repetitive use.  Specifically, the examiner found that the major functional impact of the Veteran's back disability was pain and limitation of motion.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of his lumbar spine disability.

As for whether a higher rating is warranted for intervertebral disc syndrome under  Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the period between October 1, 2010 to April 7, 2014, there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  In this regard, the March 2010 VA examiner indicated that there were no incapacitating episodes of spine disease.

      Beginning April 7, 2014

For the period beginning April 7, 2014, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, the April 2014 VA examiner specifically noted that the Veteran did not have any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80  (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  Notably, the April 2014 VA examination demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Although the Veteran reported incapacitating episodes having a duration of at least six weeks in the past year at the April 2012 VA examination, there are no actual treatment records showing prescribed bed rest by a physician.  Moreover, as the RO assigned separate 20 percent evaluations for neurological manifestations secondary to the service-connected back disability, it is to the Veteran's advantage to evaluate these residuals separately, as doing so results in a higher evaluation.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As discussed above, in an October 2014 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, as secondary to the service-connected degenerative disc disease with spinal stenosis of the lumbar spine, and assigned separate 20 percent evaluations each, effective April 7, 2014, the date the evidence first showed radiculopathy.  Thus, that matter is not for consideration here.  For the period prior to April 7, 2014, the Board observes that although the Veteran had occasional complaints of radicular symptomatology in his lower extremities, none of the prior VA examinations during the appeal period found objective evidence of radiculopathy.  Specifically, in January 2009, the Veteran's motor strength in his lower extremities was 5/5.  In April 2009, reflexes and muscle strength in the Veteran's lower extremities were normal.  In February 2010, his lower extremities were within normal limits neurologically.  In the March 2010 VA examination, there were no complaints of radiating pain; muscle strength was 5/5; sensation was within normal limits; and deep tendon reflexes were normal. Therefore, for the period prior to April 7, 2014, there was no confirmed diagnosis of lower extremity radiculopathy.  Therefore, even assuming the Veteran had occasional complaints of sciatica type pain in his lower extremities prior to April 7, 2014, the Board finds that the sciatica was slight and did not warrant a compensable rating.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 10 percent prior to October 20, 2009; a rating higher than 20 percent from October 1, 2010 to April 7, 2014; and a rating higher than 40 percent beginning April 7, 2014, for the service-connected degenerative disc disease with spinal stenosis of the lumbar spine.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than higher than 10 percent prior to October 20, 2009; a rating higher than 20 percent from October 1, 2010 to April 7, 2014; and a rating higher than 40 percent beginning April 7, 2014, for the service-connected degenerative disc disease with spinal stenosis of the lumbar spine.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative disc disease with spinal stenosis of the lumbar spine.  The Veteran's back disability is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for radiculopathy of the bilateral lower extremities, tinnitus, and erectile dysfunction.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  However, entitlement to TDIU has already been granted by the AOJ, effective April 7, 2014.  The issue of entitlement to TDIU prior to April 7, 2014 will be addressed in the remand portion of this decision below.



ORDER

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease with spinal stenosis of the lumbar spine prior to October 20, 2009 is denied.

Entitlement to an increased rating in excess of 20 percent for degenerative disc disease with spinal stenosis of the lumbar spine from October 1, 2010 to April 7, 2014 is denied.

Entitlement to an increased rating in excess of 40 percent for degenerative disc disease with spinal stenosis of the lumbar spine beginning April 7, 2014 is denied.


REMAND

The Veteran is currently in receipt of TDIU beginning April 7, 2014.  This is the date that the Veteran first met the schedular requirements for TDIU.  Prior to April 7, 2014, the Veteran's service-connected disabilities were only evaluated at 30 percent disabling.

Where, as here, for the period prior to April 7, 2014, the Veteran's service-connected disabilities did not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

Here, the evidence shows that the Veteran was found to be disabled by the SSA based primarily on his lumbar spine disability beginning in August 2008.  In a September 2008 submission, the Veteran's primary care doctor noted that the Veteran was treated for a back condition and employment may be difficult, if not impossible.  On his VA Form 21-8940 dated in October 2014, the Veteran indicated that he stopped working full time in March 2005 due to his service-connected lumbar spine disability.  In his March 2010 VA examination, the Veteran reported that he had been unemployed since 2005 due to his service-connected back disability.  Moreover, the April 2014 VA examiner found that the Veteran was incapable of performing sedentary or physical labor due to the loss of mobility and the inability to sit and/or stand in an employment situation attributable to his service-connected back disability.  From the evidence of record, it is unclear whether the Veteran was capable of more than marginal employment due to his service-connected disabilities, namely his service-connected lumbar spine disability, for the period prior to April 7, 2014.  Therefore, the RO should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration for the period prior to April 7, 2014.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration for the period prior to April 7, 2014; that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

2.  After the development has been completed, adjudicate the claim for TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


